Citation Nr: 0007587	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to service connection for a fungal infection 
of the feet and toenails.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1967 to January 
1975.  He had service in Vietnam from May 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged chloracne and his period of active duty 
service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's alleged fungal infection of the feet and 
toenails and his period of active duty service.  

3.  The veteran's claim for service connection for PTSD is 
plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chloracne is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran's claim of entitlement to service connection 
for a fungal infection of the feet and toenails is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board finds that the veteran's claims for 
service connection for chloracne and a fungal infection of 
the feet and toenails are not well grounded.  The first 
requirement of a well grounded claim is a current medical 
diagnosis.  Epps, 126 F.3d at 1468.  In this case, there is 
no medical evidence showing that the veteran currently is 
diagnosed as having chloracne or a fungal infection.  A claim 
is not well grounded if there is no present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
when there is no competent medical evidence of a current 
disability, there necessarily can be no competent medical 
evidence of a relationship between the disability and 
service.  Absent such evidence, the claims are not well 
grounded.  

In his October 1997 statement, the veteran indicated that he 
had had a constant fungal infection since service in Vietnam.  
Continuity of symptoms may form a basis for service 
connection.  However, the Board emphasizes that the 
provisions of 38 C.F.R. § 3.303(b) do not relieve a veteran 
of the burden of providing a medical nexus in order to 
establish a well grounded claim.  Rather, a veteran diagnosed 
with a chronic disorder must still provide a medical nexus 
between the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60, 66 (1999). 

The Board acknowledges that the veteran believes that he 
suffers from the alleged disorders.  However, there is no 
evidence of record to suggest that the veteran is a trained 
medical professional.  Therefore, he is competent to relate 
or describe symptoms, but he is not competent to offer an 
opinion on matters that require medical knowledge, such as a 
diagnosis or a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The veteran asserts that the alleged disorders are related to 
exposure to Agent Orange in service.  Diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The Board finds that this presumption does 
not provide additional support for the veteran's claims.  
Chloracne is a disease associated with herbicide exposure.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, 
there is no evidence that the veteran is, in fact, diagnosed 
as having chloracne.  Moreover, fungal infections are not 
diseases associated with herbicide exposure. Id.  
Accordingly, the presumption of in-service incurrence 
afforded by law and regulation is not applicable in this 
case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for chloracne or a fungal infection of the feet 
and toenails.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board observes that the RO scheduled the veteran for a VA 
examination of the skin.  The veteran cancelled that 
examination, indicating that he wished to be examined in the 
summer, when the skin disorders were active.  The RO never 
scheduled another examination.  The veteran's representative 
suggests that a remand is in order for such an examination.  
However, as discussed above, the veteran bears the initial 
burden of showing that his claim is well grounded.  Absent a 
showing of well groundedness, VA cannot undertake to assist 
in the development of the claim.  Morton, 12 Vet. App. at 
486.  Therefore, because the veteran has not established a 
well grounded claim for either chloracne or a fungal 
infection, the RO's failure to reschedule the veteran for a 
VA skin examination does not require a remand.  

If the veteran wishes to complete his application for service 
connection for chloracne or a fungal infection of the feet 
and toenails, he should submit competent medical evidence 
that shows a current diagnosis of each disorder and that 
establishes a link between each disorder and service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 

With respect to the claim for PTSD, the Board finds that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy, 1 Vet. App. at 91; 
Gilbert, 1 Vet. App. at 55.  That is, the evidence is 
sufficient to establish a plausible claim.  However, as 
discussed in detail below, the Board finds that additional 
development is required to properly adjudicate the veteran's 
claim.  
  

ORDER

Evidence of a well grounded claim for service connection for 
chloracne not having been submitted, the appeal with respect 
to this issue is denied.  

Evidence of a well grounded claim for service connection for 
a fungal infection of the feet and toenails not having been 
submitted, the appeal with respect to this issue is denied.  

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As indicated above, the veteran's claim for service 
connection for PTSD is well grounded.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  

Because the veteran has submitted a well grounded PTSD claim, 
VA has a duty to assist the veteran in developing that claim.  
38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  In PTSD 
claims, the duty to assist includes verification of the 
alleged in-service stressors.  

Service personnel records show that the veteran was in 
Vietnam from May 1968 to April 1969.  He was initially 
assigned to "Company D, 2nd Battalion, 35th Infantry, 4th 
Infantry Division," in civil affairs.  In June 1968, he was 
assigned to Company A, 4th (illegible) Battalion, 4th Infantry 
Division, as a duty soldier.  Service records do not reflect 
the receipt of any award denoting combat.  

Service medical records show that the veteran was treated for 
a back injury in service in September 1968, though the injury 
was not attributed to combat activities.  There is also an 
undated record indicated that the veteran incurred a gunshot 
wound to the left foot.  A January 1975 service report of 
medical history reflects that the veteran reported that dirt 
had been blasted into his eyes from a mortar. 

In his October 1997 statement, the veteran indicated that he 
was injured by an exploding mortar in Vietnam.  He related 
that he received back and eye injuries from the explosion.  
He added that two other soldiers were injured in the blast, a 
Ricky Zarrio and a PFC Shelton.  The Board finds that, taken 
together, this evidence presents sufficiently narrow 
parameters to allow the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to perform a search of 
records to verify the alleged incident.  

In addition, during the February 1998 VA psychiatric 
examination, the veteran related that he was troubled by 
memories of a fellow soldier named Rosario who committed 
suicide.  It may be possible to determine whether there is a 
connection between the veteran and this soldier, such as a 
common base location at the time of his death.  The RO should 
request USASCRUR to investigate this possibility.     

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should prepare a statement 
that provides the pertinent information 
concerning the veteran's alleged in-
service stressors.  The RO should then 
send the statement and copies of the 
veteran's DD 214 and DA 20 to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, as well as 
the unit history for the veteran's unit 
during his tour in Vietnam.  

2.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determines is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

3.  After completing the above actions, 
and if and only if either a stressor has 
been verified or it is determined that 
the veteran engaged in combat, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  Specifically, the RO must 
provide the examiner the summary of any 
stressors described above, and instruct 
the examiner that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner is asked to determine whether 
the diagnostic criteria for PTSD are 
satisfied, and, if so, to offer an 
opinion as to whether the current 
symptomatology is linked to one or more 
of the verified in-service stressors.  
Any opinion expressed should be supported 
by a complete rationale.  If the examiner 
is unable to offer the requested opinion, 
the report should so state.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.
  
5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



